Case: 2:21-cv-03088-ALM-EPD Doc #: 26 Filed: 08/17/21 Page: 1 of 10 PAGEID #: 376



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

ANTHONY VIOLA                                :
                                             :       Case No. 2:21-CV-3088
             Plaintiff,                      :
                                             :       CHIEF JUDGE ALGENON L. MARBLEY
      v.                                     :
                                             :       Magistrate Judge Elizabeth P. Deavers
OHIO ATTORNEY GENERAL DAVID                  :
YOST,                                        :
                                             :
ASSISTANT OHIO ATTORNEY                      :
GENERAL DANIEL KASARIS,                      :
                                             :
       and                                   :
                                             :
DAMIAN A. BILLAK,                            :
                                             :
             Defendants.                     :


                                        OPINION & ORDER

                                   I.      INTRODUCTION

       This matter comes before the Court on Plaintiff Anthony Viola’s pro se Motion for a

Temporary Restraining Order. (ECF No. 2). Mr. Viola seeks an injunction against Defendants

Ohio Attorney General David Yost, Assistant Ohio Attorney General Daniel Kasaris, and Damian

Billak, a criminal defense attorney in Akron, Ohio. This Court held a 65.1 conference on Thursday,

June 24, 2021. For the following reasons set forth below and orally on the record, this Court

DENIES the Motion for a Temporary Restraining Order. (Id.).

                                    II.     BACKGROUND

       Mr. Viola brings this action pursuant to 42 U.S.C. § 1983 and seeks a declaratory judgment

and a temporary restraining order against Defendants. Plaintiff Viola alleges that Defendants have

threatened   prosecution    for   statements     made    online   on    Mr.    Viola’s   website,

www.FreeTonyViola.com, and in printed materials. Mr. Viola maintains that all the information

                                                 1
Case: 2:21-cv-03088-ALM-EPD Doc #: 26 Filed: 08/17/21 Page: 2 of 10 PAGEID #: 377




on the website is truthful and accurate. (ECF No. 1 ¶ 8). The website details allegations of

prosecutorial misconduct and inappropriate behavior by Defendant Kasaris. Furthermore, Mr.

Viola claims that he has been barred from making public records requests.

                              A. Federal and State Court Prosecutions

       Beginning in 2011, Plaintiff Anthony Viola faced federal- and state-court prosecutions

through a multi-jurisdictional mortgage fraud task force comprised of state, local, and federal

agencies. (Id. § 10–11).

                                       1. State Court Prosecution

       On April 1, 2011, Anthony Viola was tried and convicted by a jury on thirty-five of thirty-

six counts arising from a mortgage fraud scheme in the Cuyahoga County Court of Common Pleas.

Defendant Daniel Kasaris serves as Senior Assistant Attorney General in the Special Prosecutions

Section. (Ex. F). Previously, Mr. Kasaris was an Assistant Prosecutor with the Cuyahoga County

Prosecutor’s Office, which was the office that criminally prosecuted Mr. Viola in state court. The

Mortgage Fraud Task Force was formed by the Ohio Attorney General’s Office, and Defendant

Kasaris was a prosecutor on the Task Force. (Id.). After Mr. Viola’s conviction, a Task Force

whistleblower, Dawn Pasela, provided Mr. Viola with evidence that proved exculpatory. (Id. ¶¶

14–16). Specifically, Ms. Pasela allegedly told Mr. Viola that the Task Force had withheld

evidence that should have been produced before trial and Defendant Kasaris engaged in

prosecutorial misconduct. This prosecutorial misconduct allegedly included: (1) suppressing

exculpatory evidence; (2) undisclosed payments to government witness Kathryn Clover; (3) a

romantic relationship between Defendant Kasaris and Ms. Clover; and (4) forging Ms. Pasela’s

name on an evidence log. (Id. ¶ 17).




                                                 2
Case: 2:21-cv-03088-ALM-EPD Doc #: 26 Filed: 08/17/21 Page: 3 of 10 PAGEID #: 378




       Ms. Pasela then allegedly offered to testify as a defense witness. Mr. Viola alleges that

once Defendant Kasaris discovered that Ms. Pasela was a defense witness, Defendant Kasaris

threatened Ms. Pasela in writing with prosecution were she to testify. (Id. ¶ 20). Ms. Pasela

indicated to Mr. Viola that she would not testify as a result of the threatened prosecution, though

she had earlier volunteered to do so. Soon before she was originally set to testify, Ms. Pasela was

found dead in her apartment; the cause of death was listed as acute alcohol intoxication. (Ex. A).

       In April 2012, after a jury trial, where Mr. Viola appeared pro se, Mr. Viola was acquitted

of all fifty-nine state charges brought against him. Mr. Viola, however, remained incarcerated due

to a parallel federal-court conviction.

       On February 17, 2017, Common Pleas Judge Daniel Gaul (the judge who presided over the

state-court trial) sent then-incarcerated Mr. Viola a letter “to express [his] feelings of regret on

[Mr. Viola’s] continued incarceration.” (ECF No. 1-2 at 2). Judge Gaul suggested that then-newly

elected Cuyahoga County Prosecutor Michael O’Malley “may be willing to take a fresh look at

Daniel Kasaris’ misconduct in [Mr. Viola’s case].” (Id.).

       Mr. Viola filed an appeal from his federal judgment of conviction and sentence, which is

discussed below.

                                    2. Federal Court Prosecution

       On May 6, 2009, Mr. Viola, who then worked as the president and owner of Realty

Corporation of America, LLC, which sold properties throughout the Northern District of Ohio,

was indicted with helping orchestrate and control a mortgage fraud scheme. United States v. Viola,

No. 1:08-cr-506 (N.D. Ohio 2008). Defendant Kasaris was not involved in this prosecution. The

federal court case resulted in a guilty verdict and a 150-month prison sentence.




                                                 3
Case: 2:21-cv-03088-ALM-EPD Doc #: 26 Filed: 08/17/21 Page: 4 of 10 PAGEID #: 379




       Mr. Viola engaged in numerous post-conviction relief efforts in the federal courts after his

2012 state-court acquittal. In 2019, Mr. Viola argued that DOJ and the FBI admitted in sworn

statements that evidence in Mr. Viola’s case was false and that all prior rulings in the government’s

favor should be vacated. Such post-conviction arguments included alleging that state and federal

prosecutors, including Defendant Kasaris and Assistant U.S. Attorney Mark Bennett (not a party

to this case), suppressed exculpatory evidence and acted improperly in general. (Id. ¶ 26).

       Mr. Viola also alleged that it was the federal government’s position that all relevant

documents were provided to the defense prior to the federal trial, and the Department of Justice

was not obligated to search the Task Force location for evidence in the Plaintiff’s criminal cases.

(Id. ¶ 27). On April 3, 2019, however, the Third Circuit rejected DOJ’s contention that it was not

required to search the Task Force location for evidence and appointed a law firm, Covington &

Burling, to represent Mr. Viola on a pro-bono basis. (See Ex. D (referring to “Viola v. U.S.

Department of Justice et al., case number 18-2573”)).

       As a result of this new evidence, and after about a decade of incarceration, Mr. Viola was

released from prison in May 2020.

                                         B. FreeTonyViola.com

       While Mr. Viola was incarcerated, his friends and family created a website,

www.FreeTonyViola.com, to solicit information in support of the post-conviction relief efforts.

(Id. ¶ 24). Mr. Viola states that the website attracted numerous leads from individuals who

provided evidence about allegedly criminal or unethical activities by Defendant Kasaris. Many of

these allegations relate to the alleged relationship between Defendant Kasaris and government

witness Kathryn Clover.




                                                 4
Case: 2:21-cv-03088-ALM-EPD Doc #: 26 Filed: 08/17/21 Page: 5 of 10 PAGEID #: 380




                           1. Cease-and-Desist Demand Letter & Reply

        On May 20, 2021, Defendant Damian Billak, a criminal defense attorney, wrote a letter to

Mr. Viola and identified himself as Defendant Kasaris’ attorney. (Id. ¶ 51). That demand letter

ordered that all blog posts, postcards, and any communications concerning Defendant Kasaris

cease under threat of criminal prosecution. (Id.). The letter also contained a broad “Do Not

Contact” list, including: (1) elected officials; (2) political individuals; (3) any Relator or employee

of ReMax; (4) any employee of Cuyahoga County Prosecutor’s Office; and (4) any person who

signed a petition for Defendant Kasaris or donated money to “Friends of Kasaris.” (Id. ¶ 52). Mr.

Viola further alleges that Defendant Billak contacted the probation officer overseeing Mr. Viola’s

supervision in an attempt to have Mr. Viola re-incarcerated. (Id.).

        Mr. Viola responded to Defendant Billak’s letter on May 31 and requested that Defendant

Billak clarify the scope and intent of the letter. In addition, Mr. Viola wrote that, to the best of his

knowledge, all statements on the FreeTonyViola.com website and accompanying promotional

mailings and emails were truthful and accurate. Mr. Viola also stated he was planning to

temporarily suspend the publication of additional postcards and blogposts pending clarification

from Defendant Billak.

                                  2. Role of Attorney General Yost

        Defendant Dave Yost, Ohio Attorney General, appears only to be named as a defendant

based on a tweet where the Ohio Attorney General referred to Defendant Kasaris, which stated:

“Dan Kasaris is a top-notch career prosecutor in the Attorney General’s Office - he handled several

of my corruption cases . . . This case couldn’t have a tougher, more experienced prosecutor.” (Ex.

R (referring to a different case)).




                                                   5
Case: 2:21-cv-03088-ALM-EPD Doc #: 26 Filed: 08/17/21 Page: 6 of 10 PAGEID #: 381




                               III.     STANDARD OF REVIEW

       A Temporary Restraining Order (“TRO”) is an emergency measure. See McGirr v. Rehme,

Case No. 16-464, 2017 WL 1426456, at *2, 2017 U.S. Dist. LEXIS 61151, at *10 (S.D. Ohio Apr.

21, 2017). Fed.R.Civ.P. 65(b)(1)(A). A temporary restraining order is meant “to prevent immediate

and irreparable harm to the complaining party during the period necessary to conduct a hearing on

a preliminary injunction.” Dow Chemical Co. v. Blum, 469 F. Supp. 892, 901 (E.D. Mich. 1979).

       In determining whether to grant or deny a temporary restraining order or a preliminary

injunction, courts consider four factors: “(1) whether the movant has a strong likelihood of success

on the merits; (2) whether the movant would suffer irreparable injury without the injunction; (3)

whether issuance of the injunction would cause substantial harm to others; and (4) whether the

public interest would be served by issuance of the injunction.” City of Pontiac Retired Emps. Ass’n

v. Schimmel, 751 F.3d 427, 430 (6th Cir. 2014) (per curiam) (en banc) (internal quotation marks

omitted). While a court is permitted to consider the other factors, immediacy and irreparability of

harm are threshold considerations since a temporary restraining order is an extraordinary remedy

whose purpose is to preserve the status quo.” Marshall v. Ohio Univ., No. 2:15-CV-775, 2015 WL

1179955, at *4 (S.D. Ohio Mar. 13, 2015) (citing Procter & Gamble Co. v. Bankers Trust Co., 78

F.3d 219, 226 (6th Cir. 1996)). The “burden of proving that the circumstances clearly demand such

an extraordinary remedy is a heavy one” since the party seeking “the injunction must establish its

case by clear and convincing evidence.” Id. (quoting another source).

                                  IV.     LAW & ANALYSIS

       On June 3, 2021, Mr. Viola, proceeding pro se, moved for a temporary restraining order to

enjoin Defendants from threatening to prosecute or prosecuting Plaintiff, or individuals assisting

Plaintiff, for disseminating information through the website or mailed materials. (ECF No. 2). He



                                                 6
Case: 2:21-cv-03088-ALM-EPD Doc #: 26 Filed: 08/17/21 Page: 7 of 10 PAGEID #: 382




contends that such threats have a chilling effect on speech and thus are redressable under the First

Amendment, pursuant to 42 U.S.C. § 1983.

                                   A. Irreparability of Harm

       The first factor the Court must consider is the irreparability of harm that the Plaintiff would

face absent injunctive relief. Where irreparable harm is based upon a violation of a plaintiff’s

constitutional rights, that violation, no matter how temporary, is sufficient to show irreparable

harm. See Overstreet v. Lexington-Fayette Urban Cty. Gov., 305 F.3d 566, 578 (6th Cir. 2002);

Planned Parenthood Southwest Ohio Region v. Hodges, 138 F.Supp.3d 948, 960 (S.D. Ohio 2015)

(“[W]hen a constitutional right is being threatened or impaired, a finding of irreparable harm is

mandated.”).

       In this case, Mr. Viola suggests that he faces irreparable harm given the alleged threatened

prosecution for continued dissemination and publishing of the offending materials. For example,

Mr. Viola represents that he has not posted a blog post about Defendant Kasaris because of the

threats of prosecution contained in Defendant Billak’s cease-and-desist letter. In addition, Mr.

Viola was set to begin a new postcard mailing campaign but placed that on hold after receipt of

Defendant Billak’s letter.

       This Court finds that Mr. Viola has not yet carried his burden to demonstrate irreparable

harm. “[T]he assertion of First Amendment rights does not automatically require a finding of

irreparable injury . . . . Rather[,] the plaintiffs must show a chilling effect on free expression.”

Dombrowski v. Pfister, 380 U.S. 479, 487 (1965) (internal quotations omitted)). In other words,

Mr. Viola cannot show irreparability until he establishes a likelihood of success on the

constitutional injury—something that he has not yet done. This Court reviews the likelihood of

success on the merits below.



                                                 7
Case: 2:21-cv-03088-ALM-EPD Doc #: 26 Filed: 08/17/21 Page: 8 of 10 PAGEID #: 383




                              1. Likelihood of Success on the Merits

       The First Amendment prohibits the government from “abridging the freedom of speech.”

U.S. Const. Amend. I. Section 1983 creates no substantive rights but merely provides remedies for

deprivations of rights established elsewhere. Oklahoma City v. Tuttle, 471 U.S. 808 (1985).

Furthermore, § 1983 has two basic requirements: (1) state action that; (2) deprived an individual

of federal statutory or constitutional rights. Flint v. Kentucky Dept. of Corrections, 270 F.3d 340,

351 (6th Cir. 2001) (citing Bloch v. Ribar, 156 F.3d 673, 677 (6th Cir. 1998)).

       Mr. Viola claims that Defendants (two of whom are public figures, one of whom is a private

citizen) have threatened to prosecute him for disseminating information through the website or

postcards. The prototypical First Amendment case identifies and challenges an official state policy

as the basis of relief. Here, however, the primary basis for Mr. Viola’s allegations stem from the

cease-and-desist letter that Defendant Billak sent while representing Defendant Kasaris.

       Thus, Mr. Viola has not yet demonstrated the state-action requirement even to bring this

matter within the ambit of the First Amendment and § 1983. Defendant Kasaris is a public official

who hired a private attorney, Defendant Billak, to send Plaintiff Viola a cease-and-desist letter.

There is a question whether Defendant Kasaris acted out of a state-imposed duty or, rather, to

safeguard his personal reputation. But because any person may hire a private attorney to threaten

private legal action, it cannot be said that the letter was “possible only because [the Defendants

were] clothed with the authority of state law.” West v. Atkins, 487 U.S. 42, 49 (1988). Instead, the

“nature of the act performed” was “functionally equivalent to that of any private citizen.” Meadows

v. Enyeart, 627 F. App’x 496, 501 (6th Cir. 2015) (quoting another source). Therefore, this Court

declines to find that Defendant Kasaris acted under color of state law in having his attorney,

Defendant Billak, send the cease-and-desist letter; it is dubious that Plaintiff could recover in a §



                                                 8
Case: 2:21-cv-03088-ALM-EPD Doc #: 26 Filed: 08/17/21 Page: 9 of 10 PAGEID #: 384




1983 action on the basis of that letter alone. Meadows v. Enyeart, 627 F. App’x 496, 501 (6th Cir.

2015) (Because any person may hire a private attorney to threaten private legal action, it cannot

be said that the letter was possible only because [the Defendants] were clothed with the authority

of state law”) (internal quotation marks omitted). Mr. Viola cannot establish that he faces

irreparable harm premised upon the cease-and-desist demand letter because he has not shown a

likelihood of success on the merits of his First Amendment claim.

                                    B. Immediacy of Harm

       In conjunction with the potential of irreparable harm absent injunctive relief, the Court

must also consider the immediacy of the harm Plaintiffs face. Fed.R.Civ.P. 65 (b)(1)(A); Bunn

Enterprises, Inc. v. Ohio Operating Engineers Fringe Benefit Programs, No. 2:13-CV-357, 2013

WL 12368588, at *2 (S.D. Ohio Apr. 25, 2013) (denying TRO in part because plaintiff failed to

establish immediate harm where preliminary injunction hearing would occur before harm).

       On the one hand, Mr. Viola received a cease-and-desist letter and, as a result, has not

published or disseminated information that he would like to publish and disseminate. Moreover,

Mr. Viola replied to Defendant Billak’s letter on May 31, requesting that Defendant Billak reply

to the letter within the next seven days. Mr. Viola filed this lawsuit on June 3, 2021. Given that

Mr. Viola has refrained from publishing or disseminating more materials and the speed with which

he filed a lawsuit after receipt of the letter, there is a shadow of an immediate harm. In addition,

Mr. Viola represented at the 65.1 conference that the website, FreeTonyViola.com, has matured

into a repository for allegations of prosecutorial misconduct by Defendant Kasaris. He also alleges

that Defendant Kasaris, within the scope of his employment, has threatened to prosecute

individuals who have commented on the website. This, Mr. Viola argues, supports the immediacy-

of-harm argument as well.



                                                 9
Case: 2:21-cv-03088-ALM-EPD Doc #: 26 Filed: 08/17/21 Page: 10 of 10 PAGEID #: 385




       On the other hand, the letter does not have the force of law and does not, in fact, prohibit

Mr. Viola from publishing additional materials (something a non-lawyer is not expected to know,

admittedly). In addition, Mr. Viola wrote in his May 31 response that he would temporarily

suspend the publication of additional postcards and blogposts. The voluntary cessation of

publishing and disseminating materials indicates that there is no immediacy of harm since Mr.

Viola has demonstrated an ability to stop publishing materials without suffering harm. Thus, there

is no immediacy of harm justifying the issuance of a temporary restraining order.

                                    V.      CONCLUSION

       For the reasons set forth above, this Court DENIES Plaintiff’s Motion for a Temporary

Restraining Order. (Id.).

       IT IS SO ORDERED.


                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE
DATED: August 17, 2021




                                               10
